Exhibit 24(b)(8)(f)(2): Form of First Amendment to Fund Participation Agreement, effective as of April 1, 2017, by and among Voya Retirement Insurance and Annuity Company, Voya Insurance and Annuity Company and Federated Securities Corp. FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT THIS FIRST AMENDMENT TO FUND PARTICIPATION AGREEMENT (“Amendment”) is by and among VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY (“VRIAC”), VOYA INSURANCE AND ANNUITY COMPANY (“VIAC”) and FEDERATED SECURITIES CORP. (“Distributor”). W I T N E S S E T H: WHEREAS, Distributor and ING Life Insurance and Annuity Company (n/k/a VRIAC) are parties to that certain Fund Participation Agreement dated as of January 6, 2011 (the “Original Agreement”); and WHEREAS, Distributor, VRIAC and VIAC desire to amend the Original Agreement to add VIAC as a party to the Original Agreement subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and intending to be legally bound thereby, the parties hereto agree as follows: 1. The parties hereto acknowledge and agree that VIAC is hereby added to the Original Agreement. VIAC acknowledges and agrees that VIAC shall be responsible for all liabilities and obligations under the Original Agreement as if VIAC was an original party to the Original Agreement. VRIAC and VIAC shall collectively be referred to as “Voya” in the Original agreement. Any references to “ING” in the Original Agreement are hereby deleted and replaced with “Voya” or, where appropriate, “VRIAC’ or “VIAC” respectively. 2. The parties hereto further acknowledge and agree that VIAC and VRIAC’s assets shall be held and identified under separate financial intermediary numbers, which are issued by Distributor and attributed to VIAC and VRIAC respectively. 3. Section 5 of the Original Agreement is hereby amended by deleting the fourth and fifth sentence and replacing the fourth and fifth sentences with the following: “In consideration of the recordkeeping savings resulting from such arrangement, Distributor shall pay Voya an administrative fee, at the annual rates listed in Exhibit III, entitled “Exhibit B or C to the Fund Participation Agreement”, attached hereto, on the aggregate average monthly net asset value of Shares held in the accounts of the Funds listed in Exhibit III for which VIAC and VRIAC provide services under this Agreement. The effective date of any Administrative Fee shall be as of the date indicated on Exhibit III, entitled “Exhibit B or C to the Fund Participation Agreement.” 4. Section 15(a) of the Original Agreement is hereby deleted in its entirety and replaced with the following: (a) Amendments. Except as provided in this paragraph 15(a), this Agreement may be amended only by a writing signed by all parties, provided however, that the Distributor may amend Exhibit III, entitled “Exhibit B or C to the Fund Participation Agreement”, from time to time by posting an amended “Exhibit B or C to the Fund Participation Agreement” on the Funds’ website. Any such amendment shall be effective as of the date indicated on the amended “Exhibit B or C to the Fund participation Agreement. 5. Exhibit III to the Original Agreement is hereby deleted and replaced with the new Exhibit III, entitled “Exhibit B or C to Fund Participation Agreement’, attached hereto. 6. Unless otherwise specified, capitalized terms used herein and not otherwise defined herein shall have the meaning assigned to them in the Original Agreement. 7. All references in the Original Agreement to the “Agreement” shall be deemed to be references to the Original Agreement as amended hereby. 8. Except as expressly provided herein, the Original agreement shall remain in full force and effect without any modification, amendment or change. 9. This Amendment shall become effective as of April 1, 2017. 10. If any term, provision, covenant or condition of this Agreement, or any application hereof, should be held by a court of competent jurisdiction to be invalid, void or unenforceable, all provisions, covenants, and conditions of this Amendment, and all applications hereof, not held invalid, void or unenforceable, shall continue in full force and effect and shall in no way be affected, impaired or invalidated thereby, provided that the invalidity, voidness or unenforceablility of such term, provision, covenant or condition does not materially impair the ability of the parties hereto to consummate the transactions contemplated hereby. [Signature Page Follows] IN WITNESS WHEREOF, this Amendment has been executed as of the date set forth below by a duly authorized officer of each party. VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY FEDERATED SECURITIES CORP. By: By: Name: Name: Title: Title: Date: Date: VOYA INSURANCE AND ANNUITY COMPANY By: Name: Title: Date: Exhibit B or C to Fund Participation Agreement Federated Funds and Shares subject to the Fund Participation Agreement and compensation Payable to insurer (As applicable: Exhibit B or Exhibit C to the Fund Participation Agreement) As of April 29, 2016 The following lists the Funds and Shares subject to the Fund Participation Agreement and the compensation payable to Insurer pursuant to the Fund Participation Agreement. Administrative Service Fees are paid at an annual rate on the average net asset value of shares held in Fund accounts attributed to insurer pursuant to the Fund Participation Agreement. A Fund marked with an asterisk (*) offers one class of shares that is undesignated but is subject to the same fee rates listed for the class that the Fund is grouped under. Each Fund’s prospectus shall control in case of any conflict with this Schedule. The Administrative Service Fees will be distributed so long as the total amount payable to insurer, for each individual transfer agent system financial intermediary number, for the period is at least $XX.00. Product 38511 Exhibit B or C to Fund Participation Agreement Class P Shares FUND LEGAL NAME FUND NUMBER CUSIP FUND GROUP NAME ADMINISTRATIVE SERVICES FEE BP PAYMENT CYCLE FEDERATED GOVERNMENT MONEY FUND II 402 313916751 FEDERATED INSURANCE SERIES X Monthly FEDERATED HIGH INCOME BOND FUND II 336 313916306 FEDERATED INSURANCE SERIES XX Monthly FEDERATED KAUFMANN FUND II 953 313916827 FEDERATED INSURANCE SERIES XX Monthly FEDERATED MANAGED TAIL RISK FUND II 252 313916835 FEDERATED INSURANCE SERIES XX Monthly FEDERATED QUALITY BOND FUND II 921 313916884 FEDERATED INSURANCE SERIES XX Monthly FEDERATED BOND FOR U.S. GOVERNMENT SECURITIES II * 334 313916207 FEDERATED INSURANCE SERIES XX Monthly FEDERATED MANAGED VOLATILITY FUND II * 313916108 FEDERATED INSURANCE SERIES XX Monthly Class S Shares FUND LEGAL NAME FUND NUMBER CUSIP FUND GROUP NAME ADMINISTRATIVE SERVICES FEE BP PAYMENT CYCLE FEDERATED GOVERNMENT MONEY FUND II + 330 313916504 FEDERATED INSURANCE SERIES X Monthly FEDERATED HIGH INCOME BOND FUND II 250 313916843 FEDERATED INSURANCE SERIES XX Monthly FEDERATED KAUFMAN FUND II 957 313916777 FEDERATED INSURANCE SERIES XX Monthly FEDERATED MANAGED TAIL RISK FUND II 928 313916819 FEDERATED INSURANCE SERIES XX Monthly FDEDRATED QUALITY BOND FUND II 929 313916785 FEDERATED INSURANCE SERIES XX Monthly * The Administrative Services Fee has been reduced as described in the Temporary Fee Waivers document. Product 38511
